— In an action, inter alia, to recover damages for wrongful death, plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Orange County (Green, J.), dated December 3, 1982, as granted that branch of respondents’ motion which sought to set aside a jury verdict on the issue of damages, unless plaintiff stipulated to a reduction in damages to the principal sum of $100,000. 11 Judgment affirmed insofar as appealed from, without costs or disbursements. 11 There was a sound basis for the reduction of the verdict and the Trial Judge properly exercised his discretion. Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.